Order entered January 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01297-CV

                    IN THE INTEREST OF M.K. AND V.G., CHILDREN

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-30160-2017

                                            ORDER
       Before the Court is appellant’s January 17, 2019 motion to extend time to file brief. We

GRANT the motion and ORDER the brief be filed no later than January 22, 2019. We caution

that further extension requests will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE